

115 HR 7055 IH: Keeping Girls in School Act
U.S. House of Representatives
2018-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7055IN THE HOUSE OF REPRESENTATIVESOctober 9, 2018Ms. Frankel of Florida (for herself, Mrs. Brooks of Indiana, Mrs. Lowey, Mr. Donovan, Mr. Bera, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo support empowerment, economic security, and educational opportunities for adolescent girls
			 around the world, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Keeping Girls in School Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Appropriate congressional committees defined.
					Sec. 3. Findings.
					Sec. 4. Sense of Congress.
					Sec. 5. Secondary education for adolescent girls.
					Sec. 6. Global strategy requirement.
					Sec. 7. Transparency and reporting to Congress.
				
 2.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. 3.Findings Congress finds the following:
 (1)Adolescence is a critical period in a girl’s life, when significant physical, emotional, and social changes shape her future.
 (2)Adolescent girls are particularly vulnerable to HIV/AIDS, child, early and forced marriage, and other forms of violence which are detrimental to their futures, as evidenced by the following statistics:
 (A)Each year, 380,000 adolescent girls and young women become newly infected with HIV, more than 1,000 every day, and comprise the fastest-growing demographic for new infections in sub-Saharan Africa.
 (B)Each year, 15,000,000 adolescent girls around the world are married before their 18th birthday, and more than 700,000,000 women alive today were married as children.
 (C)Child marriages often interrupt schooling, limit opportunities, and impact the physical, psychological and social well-being of such girls. If there is no reduction in child marriage, the global number of women married as children is projected to reach 1,200,000,000 by 2050.
 (D)One-quarter to one-half of girls in developing countries become mothers before the age of 18, and girls under 15 are five times more likely to die during childbirth than women in their 20s.
 (3)Approximately 130,000,000 girls around the world are not in school, and millions more are failing to acquire basic reading, writing, and numeracy skills.
 (4)Girls between the ages of 10 and 19 are three times more likely than boys to be kept out of school, particularly in countries affected by conflict.
 (5)Due to discriminatory gender norms and expectations, disparities in access to safe and quality education manifest early in a girl’s life and continue to become more pronounced throughout adolescence.
 (6)Girls living with disabilities are less likely to start school and transition to secondary school than boys living with disabilities and other children, and just 1 percent of women with disabilities are literate globally.
 (7)While two-thirds of all countries have achieved gender parity in primary education, only 40 percent have achieved gender parity in secondary education.
 (8)Adolescent girls who remain in school are more likely to live longer, marry later, have healthier children, and, as adults, earn an income to support their families, thereby contributing to the economic advancement of communities and nations.
 (9)Since July 2015, more than 100 public-private partnerships have been formed between the United States Government and external partners to support innovative and community-led solutions in targeted countries, including Malawi and Tanzania, to ensure adolescent girls receive a quality education.
 (10)The United States Global Strategy to Empower Adolescent Girls, published in March 2016, has brought together the Department of State, the United States Agency for International Development, the Peace Corps, and the Millennium Challenge Corporation, as well as other agencies and programs such as the President’s Emergency Fund for AIDS Relief (PEPFAR), to address the range of challenges preventing adolescent girls from attaining an inclusive and equitable quality education leading to relevant learning outcomes.
 (11)According to the United States Global Strategy to Empower Adolescent Girls, which is the first foreign policy document in the world solely dedicated to the rights and empowerment of girls globally, [w]hile the Millennium Development Goals improved outcomes for girls in primary education, they also highlighted the need for a targeted focus on adolescents and young adults, particularly regarding the transition to and completion of secondary school.
 (12)PEPFAR, through its DREAMS (Determined, Resilient, Empowered, AIDS-free, Mentored, and Safe) Initiative, has worked to address a number of the specific barriers to education that adolescent girls face.
 4.Sense of CongressIt is the sense of Congress that— (1)every child, regardless of place of birth, deserves an equal opportunity to access quality education;
 (2)the United States has been a global leader in efforts to expand and improve educational opportunities for those who have been traditionally disenfranchised, particularly women and girls;
 (3)gains with respect to girls’ secondary education and empowerment have been proven to correlate strongly with progress in gender equality and women’s rights, as well as economic and social progress, and achieving gender equality should be a priority goal of United States foreign policy;
 (4)achieving gender parity in both access to and quality of educational opportunity contributes significantly to economic growth and development, thereby lowering the risk for violence and instability; and
 (5)education is a lifesaving humanitarian intervention that protects the lives, futures, and well-being of girls.
			5.Secondary education for adolescent girls
 (a)AuthorityThe Administrator of the United States Agency for International Development may enter into acquisition, assistance, or results-based financing agreements, including agreements combining more than one such feature, for activities addressing the barriers described in subsection (b) that adolescent girls face in accessing a quality secondary education. Such activities shall—
 (1)set outcome-based targets to demonstrate qualitative gains; (2)use existing United States Government strategies and frameworks relevant to international basic education and gender equality, including evidence-based interventions, to—
 (A)integrate new technologies and approaches, including to establish or continue public-private partnerships or to pilot the use of development impact bonds;
 (B)to the greatest extent possible, apply quasi-experimental and scientific, research-based approaches;
 (C)promote inclusive, equitable and sustainable educational achievement; (D)support a responsible transition to education systems that are sustainably financed by domestic governments; and
 (E)achieve transparent results that are verified by an independent and empowered evaluator; and (3)ensure that schools provide safe and quality educational opportunities and create empowering environments, so that girls can enroll in and regularly attend school, successfully transition from primary to secondary school, and eventually graduate having achieved learning outcomes and positioned to make healthy transitions into adulthood.
 (b)Specific barriersThe barriers described in this subsection include— (1)harmful societal and cultural norms;
 (2)lack of safety at school or traveling to school, including harassment and other forms of physical, sexual, or psychological violence;
 (3)child, early, and forced marriage; (4)female genital mutilation;
 (5)distance from a secondary school; (6)cost of secondary schooling, including fees, clothing, and supplies;
 (7)inadequate sanitation facilities and products available at secondary schools; (8)prioritization of boys’ secondary education;
 (9)poor nutrition; (10)early pregnancy and motherhood;
 (11)HIV infection; (12)disability;
 (13)discrimination based on religious or ethnic identity; and (14)heavy workload due to household tasks.
				(c)Coordination and oversight
 (1)In generalThe United States Agency for International Development Senior Coordinator for International Basic Education Assistance, in coordination with the United States Agency for International Development Senior Coordinator for Gender Equality and Women’s Empowerment and the Ambassador-at-Large for Global Women’s Issues at the Department of State, shall be responsible for the oversight and coordination of all resources and activities of the United States Government relating to promoting educational opportunities for adolescent girls.
 (2)Development of agreementsIn the development of results-based financing agreements described in subsection (a), the Senior Coordinators shall consult with the United States Agency for International Development Innovation, Technology, and Research Hub or any successor center that is responsible for developing innovative tools and approaches to accelerate development impact.
 (3)Coordination with other strategiesActivities carried out under this section shall also coordinate with— (A)the United States Global Strategy to Empower Adolescent Girls described in section 6; and
 (B)the United States Government Strategy on International Basic Education, including its objective to expand access to quality basic education for all, particularly marginalized and vulnerable populations.
 (d)Acceptance of solicitations for awardsThe Administrator of the United States Agency for International Development should seek to accept solicitations for awards, pursuant to the authority in subsection (a), to conduct activities under this section beginning not later than 180 days after the date of the enactment of this Act.
 (e)Monitoring and evaluationThe Administrator of the United States Agency for International Development shall seek to ensure that activities carried out under this section—
 (1)employ rigorous monitoring and evaluation methodologies, including ex-post evaluation, to ensure that such activities demonstrably close the gap in gender parity for secondary education and improve the quality of education offered to adolescent girls;
 (2)disaggregate all data collected and reported by age, gender, marital and motherhood status, disability, and urbanity, to the extent practicable and appropriate;
 (3)adhere to the Policy Guidance on Promoting Gender Equality of the Department of State and the Gender Equality and Female Empowerment Policy of the United States Agency for International Development; and
 (4)use, to the extent possible, indicators and methodologies identified by the Interagency Working Group for the Strategy on International Basic Education.
				6.Global strategy requirement
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and every 5 years thereafter, the Ambassador-at-Large for Global Women’s Issues at the Department of State, in consultation with the Senior Coordinator for Gender Equality and Women’s Empowerment and the Senior Coordinator for International Basic Education Assistance at the United States Agency for International Development, shall—
 (1)review and update a United States global strategy to empower adolescent girls; (2)provide a meaningful opportunity for public review and consultation on the strategy; and
 (3)submit the strategy to the appropriate congressional committees. (b)Initial strategyFor the purposes of this section, the United States Global Strategy to Empower Adolescent Girls, published in March 2016, shall be deemed to fulfill the initial requirement under subsection (a).
 (c)Consultation requiredIn reviewing and updating the strategy under subsection (a), the Ambassador-at-Large for Global Women’s Issues, the Senior Coordinator for Gender Equality and Women’s Empowerment, and the Senior Coordinator for International Basic Education Assistance shall consult with—
 (1)the heads of relevant Federal departments and agencies their designees, as well as experts on adolescent girls, gender equality, and empowerment issues throughout the Federal Government;
 (2)the appropriate congressional committees; (3)representatives of United States civil society and multilateral organizations with demonstrated experience and expertise in empowering adolescent girls or promoting gender equality, including local civil society organizations and beneficiaries where possible; and
 (4)local organizations and beneficiaries in countries receiving assistance pursuant to the strategy, including youth and adolescent girls’ organizations.
				7.Transparency and reporting to Congress
 (a)In generalNot later than one year after the date of the enactment of this Act, and every 180 days thereafter until each activity initiated pursuant to the authorities under this Act has concluded, the Administrator of the United States Agency for International Development, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report describing—
 (1)the activities initiated under the authorities provided in this Act; and (2)the manner and extent to which such activities are monitored and evaluated, in accordance with section 5(e).
 (b)AvailabilityThe report required by subsection (a) shall be made available on a text-based, searchable, and publicly available website of the United States Agency for International Development.
			